Title: To John Adams from Tristram Dalton, 19 April 1785
From: Dalton, Tristram
To: Adams, John


          
            Dear Sir
            Boston April 19th. 1785
          
          The enclosed letter, of the 11th Instant, was intended by a Coll Norton, whose unexpected departure deprived me of the favorable opportunity—
          Since that date some transactions have taken place in this Town, which may be mispresented on the other Side of the water—and which I wish, when stated in a true light, would reflect more honour on the wisdom and temper of the Inhabitants—indeed, I suppose, they will, in England, be magnified into a national Affair—
          In the enclosed I mentioned to you the just uneasinesses of the Citizens of this and of the other States in the Union, on Accot, of the unequal Trade carried on between G Britain, & themselves—
          The arrival of several Ships from London in the week past; the American Vessell’s being only half freighted while the British were full— A Number of Factors with goods being passengers in the latter— All Accounts of the American Masters, of insults & illusage received in London—irritating—added to which a publishment of the NFLand Bill—an insult to common Sense—roused the Spirit of 1775— The North End, were up to the highest pitch—the disaffected joyned the Cry—in short a riot & mob were ready to commit any depredation, to the disgrace of all Governments— Friday last was the day of meeting—two Carriages were paraded to accomodate the British Factors, who were to be arrayed in the Robe of Riot, and their property threatned— At this Crisis, Gentlemen of Coolness, & Fortitude stepped in, and with difficulty obtained an adjournment of the Body to the next Day— in the enclosed Gazettee you have an Account of the further proceedings to which I beg leave to refer—
          These things ought not to be, and prove the necessity of a national regulation of Commerce— They certainly tend to divide our own Citizens, as also to render despicable our Government—
          The Tradesmen who are not concerned in the Manufactures imported are cool—while those who are concerned say that the Merchs and Traders aim solely at their own emolument, as they wish to get rid of the Factors that they only may import the Manufactures themselves—those Tradesmen wanting a prohibition put upon all such imports— What is of more consequence; the People in the Country Towns, argue, with their usual Shrewdness, that both Merchants and Tradesmen think of nothing but their own interest, and that they are endeavoring to monopolize all trade and manufacturies, so as to oblige the purchaser to pay any price they may please to affix on Articles—whereby the benefits of a free commerce are destroyed—and their wealth sacrificed to the craving avarice of the Inhabitants of the Sea Port Towns—
          The Inhabitants of this Place possessed a Spirit, which was necessary at the first Of the late Revolution, and which made them, at that period, of great consequence— They are not, however, at present, in Exercise of that proportion of national Wisdom, necessary for their well being— They esteem themselves too important on the great Scale— They have much merit— Experience may teach them a degree of temper better calculated for their prosperity—
          Our late Governor You will see, notwithstanding his indisposition, was at the head of the Body, on Friday, and on Saturday— He avoids no opportunity to continue and to increase his popularity— He is to be one of the Representatives of this Town, the coming Year—and it is supposed looks to the Speaker’s Chair—
          I enclose you another paper to show the Sentiments, of many people with us, on the Appointment of Mr Temple— Pray, my dear Sir, with what propriety can a Court appoint a Consul to another Court, with whom no Treaty of Commerce subsists?— Was it haste to reward perfidy, that induced To this Step?—
          Please to excuse my detaining You so long—and to be assured that I am with the greatest respect and regard / Dear Sir / Your real Friend / & most hble Servant
          
            Tristram Dalton
          
         
          The Ship by which this is intended being delayed, I have, at the 28th April, an opportunity to give you, My Dear Sir, an account of the sequel of the proceedings of the Inhabitants of this place, relative to British Factors &c You will observe, by the Gazettee of the 18th. that the Selectmen were to approbate such, as were to be suffered to tarry— Not knowing how to execute so extraordinary an order, they called a Town Meeting, in the usual way requesting further instructions how to proceed— The Inhabitants met very generally—and wisely concluded it to be best not to act as a Town & dissolved the Meeting— The Body then proceeded to business—a full account of which you have in this days paper—also enclosed with the others beforementioned. I do not find that the Committee thus appointed have refused to approbate any Factor.— People’s Minds have settled—& It is probable these matters will remain quiet untill the General Court meets—when warm applications will be made to them on the Subject—
          The several Gazettees referred to are in a packett sent to the Care of Messrs Lane Son & Fraser, Merchants London—to prevent a heavy postage—this being sent by Doctor Gordon to his Friend in London with a request that it may be forwarded to you by the first Opportunity—
          I remain, ever, Yours devotedly
          
            T Dalton
          
        